Opinion by Judge PREGERSON; Concurrence by Judge BRUNETTI.
PREGERSON, Circuit Judge:
This case involves a dog sniff of students at Quincy High School in Plumas County, California. Plaintiff B.C., a Quincy High School student, brought this action pursuant to 42 U.S.C. § 1983 and alleged several deprivations of his Fourth Amendment right to be free from unreasonable searches and seizures and various state law claims.2 B.C. named as defendants the Plumas Unified School District, Superintendent Joseph Hagwood, Principal Richard Spears, Vice Principal Arturo Barrera, Assistant Sheriff Rod Decrona, Deputy Sheriff Dean Canalia, and Detec*1263tive Steven Hitch.3 B.C. sought injunctive relief, money damages, and certification of a plaintiff class.
Plaintiff and defendants filed cross motions for summary judgment. The district court denied plaintiffs motion for a preliminary injunction, plaintiffs motion for class certification, and plaintiffs motion for summary judgment. The court granted' defendants’ motions for summary judgment and ruled that all defendants were entitled to immunity from money damages. Finally, the court declined to exercise supplemental jurisdiction over plaintiffs state law claims. Plaintiff appeals. We affirm.
I.
The material facts are not disputed. B.C. was a student at Quincy High School in Plumas County, California, in May 1996. On May 21, 1996, Principal Spears and Vice Principal Barrera told plaintiff and his classmates to exit their classroom. As they exited, the students passed Deputy Sheriff Canalia and “Keesha,” a drug-sniffing dog, stationed outside the classroom door. Keesha alerted to a student other than plaintiff.
The students were told to wait outside the classroom while the dog sniffed backpacks, jackets, and other belongings which the students left in the room. When the students were allowed to return to their classroom, they again walked past Deputy Canalia and the dog. Keesha again alerted to the same student. That student was taken away and searched by school officials. No drugs were found that day at Quincy High School.
II.
We have jurisdiction to review the district court’s denial of plaintiffs motion for a preliminary injunction under 28 U.S.C. § 1292(a)(1). We have jurisdiction to review the district court’s grant of summary judgment in favor of defendants under 28 U.S.C. § 1291. We also have jurisdiction to review the district court’s denial of plaintiffs motion for class certification and cross motion for summary judgment under the same statute. See Hanon v. Dataproducts Corp., 976 F.2d 497, 500 (9th Cir.1992) (court of appeals has jurisdiction to review denial of plaintiffs motion for class certification when reviewing grant of defendant’s motion for summary judgment); Abend v. MCA Inc., 863 F.2d 1465, 1482 n. 20 (9th Cir.1988) (on cross motions for summary judgment, “the district court’s grant of summary judgment [for defendant is] a final decision giving us jurisdiction [under § 1291] to review its denial of plaintiffs motion for summary judgment”).4
III.
B.C. sought a preliminary injunction on his own behalf, and on behalf of a class of plaintiffs.5 The district court dismissed this claim as moot. We affirm, however, on the alternate ground that B.C. and the class he seeks to represent lack standing to seek injunctive relief. See United States v. Washington, 969 F.2d 752, 755 (9th Cir.1992) (court of appeals may affirm on any ground supported in the record).
*1264The standing issue was not raised in the district court. Nor was it raised by the parties before this court. But federal courts are required sua sponte to examine jurisdictional issues such as standing. See Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986) (lack of standing raised by the court when not raised by either party).
To have standing to seek injunctive relief, B.C. must demonstrate a real or immediate threat that defendants will again subject him to an illegal dog sniff of his person. See City of Los Angeles v. Lyons, 461 U.S. 95, 105-10, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983); O’Neal v. City of Seattle, 66 F.3d 1064, 1066 (9th Cir.1995); see also Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1308-09 (9th Cir.1992) (holding that plaintiffs failed to allege sufficient facts to confer standing for purposes of injunctive relief because complaint did not allege that the named plaintiffs “would suffer the same purported injury in the future”). B.C. cannot make this showing because he no longer is a student at Quincy High School or at any other school in the Plumas Unified School District; he has not been a student at Quincy since mid-1996; and he has no plans to return to school anywhere in the district. Because B.C. has no standing to seek injunc-tive relief, we affirm the district court’s dismissal of his claim.
We also affirm the district court’s dismissal of B.C.’s class claims for injunc-tive relief. A class of plaintiffs does not have standing to sue if the named plaintiff does not have standing. See Cornett v. Donovan, 51 F.3d 894, 897 n. 2 (9th Cir.1995).
IV.
Plaintiff B.C. also seeks money damages against all defendants in their official capacities. He claims that defendants conducted an unreasonable search of his person.
A.
The district court granted summary judgment in favor of the school officials in their official capacities on B.C.’s individual claims for money damages. The district court held that B.C.’s claims for money damages against Superintendent Joseph Hagwood in his official capacity were barred by the Eleventh Amendment. The district court construed B.C.’s claims against Principal Spears and Vice Principal Barrera as claims against Quincy High School as an entity and dismissed those claims on the ground that a high school is not an entity capable of being sued under § 1983. B.C. has not appealed these rulings, and we do not address them here.
B.
The district court also granted summary judgment for the Sheriffs Department officials in their official capacities on the ground that B.C. failed to demonstrate a direct causal link between an official policy or custom of the Sheriffs Department and the alleged deprivation of B.C.’s constitutional rights. See City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989); Monell v. Department of Social Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). We review de novo, see Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
In reviewing the district court’s grant of summary judgment, we must view the evidence in the light most favorable to the nonmoving party and determine whether there are any genuine issues of material fact and whether the district court correctly applied the relevant substantive law. See id. (citing Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995)). In support of their motion. for summary judgment, the Sheriffs Department defendants presented evidence that departmental policy only permits the use of drug-sniffing dogs on objects and not on persons. In *1265opposing the Department’s motion, B.C. presented no credible evidence to refute that this is in fact the Department’s policy.
B.C. also attempted to satisfy the causation requirement by contending that the Sheriffs Department failed to train its officers in the proper use of drug-sniffing dogs, and that such failure amounts to a custom and policy of deliberate indifference toward his constitutional rights. The district court properly granted summary judgment for the Sheriffs Department officials in their official capacities after those defendants produced uncontroverted evidence that officers are trained in the use of dogs, and that they are trained to use dogs to sniff property, not people.
Y.
B.C. also sought money damages against all defendants in their individual capacities. Defendants moved for summary judgment on the grounds that: (1) their actions did not constitute a “search” within the meaning of the Fourth Amendment; (2) even if they performed a search, it was reasonable; and (3) even if they performed an unreasonable search, they were entitled to qualified immunity from liability. The district court determined that the dog sniff at issue here constituted an unreasonable search.6 But the court also determined that defendants were entitled to qualified immunity because the parameters of permissible dog sniff searches were not “clearly established” at the time of the search at issue. Accordingly, the court granted summary judgment for defendants on qualified immunity grounds. We review de novo “[a] district court’s decision of qualified immunity in a 42 U.S.C. § 1983 action,” Jensen v. City of Oxnard, 145 F.3d 1078, 1082 (9th Cir.), cert. denied, — U.S. -, 119 S.Ct. 540, 142 L.Ed.2d 449 (1998) (citing Elder v. Holloway, 510 U.S. 510, 516, 114 S.Ct. 1019, 127 L.Ed.2d 344 (1994)), and we affirm.
When a government official asserts a defense of qualified immunity, the court must first determine whether the plaintiff has alleged facts which, if true, would constitute a deprivation of a constitutional right at all. See Wilson v. Layne, 526 U.S. 603, 119 S.Ct. 1692, 1697, 143 L.Ed.2d 818 (1999); County of Sacramento v. Lewis, 523 U.S. 833, 118 S.Ct. 1708, 1714 n. 5, 140 L.Ed.2d 1043 (1998). Only then should the court determine whether “the right allegedly implicated was clearly established at the time of the events in question.” County of Sacramento, 118 S.Ct. at 1714 n. 5 (citing Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 114 L.Ed.2d 277 (1991)). Accordingly, we analyze whether B.C. has alleged facts which, if true, would constitute a deprivation of his Fourth Amendment right to be free from unreasonable searches and seizures before we proceed to the issue whether the defendants are entitled to a qualified immunity defense.
A.
“A ‘search’ occurs when an expectation of privacy that society is prepared to consider reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 80 L.Ed.2d 85 (1984). The Supreme Court has held that the use of a trained canine to sniff unattended luggage is not a search within the meaning of the Fourth Amendment. See United States v. Place, 462 U.S. 696, 707, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983). But neither *1266the Supreme Court nor the Ninth Circuit has addressed the issue whether a dog sniff of a person is a search. The Ninth Circuit has recognized, however, that the level of intrusiveness is greater when the dog is permitted to sniff a person than when a dog sniffs unattended luggage. See United States v. Beale, 736 F.2d 1289, 1291-92 (9th Cir.1984) (en banc) (“Here, we are not confronted with a case in which the detection dog conducted a sniff of a person rather than an inanimate object, or a sniff of luggage that a person was carrying at the time. The investigative technique applied to Beale’s luggage caused ‘virtually no annoyance and rarely even contact with the owner of the bags, unless [the test result] is positive.’”) (quoting United States v. Waltzer, 682 F.2d 370, 373 (2nd Cir.1982). The court in Beale noted that under Place and Jacobsen, the level of intrusiveness of an investigative technique is critical to whether the actions of government officials constitute a search. See id.
Only the Fifth and Seventh Circuits have directly addressed the question whether a dog sniff of a student’s person is a search. Those courts have taken opposite positions on the issue. In Beale, we cited with approval the Fifth Circuit’s decision in Horton v. Goose Creek Independent School District, 690 F.2d 470, 479 (5th Cir.1982). See 736 F.2d at 1291 n. 1.7
Horton involved a school’s use of trained Doberman Pinschers and German Shepherds to sniff students’ lockers and automobiles. On a random and unannounced basis, the dogs were also taken into classrooms to sniff the students. In Horton, the Fifth Circuit noted that “ ‘the intensive smelling of people, even if done by dogs, [is] indecent and demeaning’ ” and held that the sniffing by dogs of students was a search. 690 F.2d at 478-79 (quotation omitted).8
The Fifth Circuit in Horton considered and expressly rejected the approach taken by the Seventh Circuit in Doe v. Renfrow, 631 F.2d 91, 92 (7th Cir.1980) (per curiam). Renfrow involved facts nearly identical to those of Horton. But the court in Ren-frow upheld the district court’s ruling that a dog sniff of students is not a search. See id.9
We agree with the Fifth Circuit that “close proximity sniffing of the person is offensive whether the sniffer be canine or human.” Horton, 690 F.2d at 479. Because we believe that the dog sniff at issue in this case infringed B.C.’s reasonable expectation of privacy, we hold that it constitutes a search. See Jacobsen, 466 U.S. at 113, 104 S.Ct. 1652.
Having determined that a search occurred, we must determine *1267whether the search was constitutional. The constitutionality of a search is measured by its reasonableness in the circumstances. See Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 652, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995) (“[T]he ultimate measure of the constitutionality of a governmental search is ‘reasonableness.’ ”) (quotation omitted); New Jersey v. T.L.O., 469 U.S. 325, 341, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985) (“reasonableness, under all of the circumstances,” is the test for the legality of a search conducted by school officials). “To be reasonable under the Fourth Amendment, a search must ordinarily be based on individualized suspicion of wrongdoing.” Chandler v. Miller, 520 U.S. 305, 313, 117 S.Ct. 1295, 137 L.Ed.2d 513 (1997) (citing Vernonia, 515 U.S. at 652-53, 115 S.Ct. 2386). School officials here admit that they had no “individualized suspicion of wrongdoing” by any student.
Despite this lack of any individualized suspicion, a suspicionless search may be reasonable “ ‘[i]n limited circumstances, where [1] the privacy interests implicated by the search are minimal, and [2] where an important governmental interest furthered by the intrusion would be placed in jeopardy by a requirement of individualized suspicion.’ ” Id. at 314, 117 S.Ct. 1295 (quoting Skinner v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 624, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989) (upholding suspicionless urinalysis of railroad employees based on documented link between drugs and alcohol and train accidents) (emphasis added)); see also Vernonia, 515 U.S. at 652-53, 663, 115 S.Ct. 2386 (upholding suspicionless urinalysis drug testing of student athletes based on school’s “immediate [drug] crisis ”; but “caution[ing] against the assumption that sus-picionless drug testing [would] readily pass constitutional muster in other contexts”) (emphasis added). Moreover, the second part of the test requires both the existence of an “ ‘important governmental interest furthered by the intrusion’ ” and that this interest would be “ ‘placed in jeopardy by a requirement of individualized suspicion.’” Chandler, 520 U.S. at 314, 117 S.Ct. 1295 (quotations omitted).
Applying this test, we first evaluate the Quincy High School students’ privacy interests. It is well-settled that students do not “shed their constitutional rights ... at the schoolhouse gate.” Tinker v. Des Moines Independent Community School Dist., 393 U.S. 503, 506, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). While students have “ ‘a lesser expectation of privacy than members of the population generally’ ” Vernonia, 515 U.S. at 657, 115 S.Ct. 2386 (quoting T.L.O., 469 U.S. at 348, 105 S.Ct. 733 (Powell, J., concurring)), they nonetheless retain an expectation of privacy when they enter the school grounds. See T.L.O., 469 U.S. at 339, 105 S.Ct. 733 (holding that schoolchildren have a legitimate expectation of privacy in non-contraband items that they carry to school).10 Moreover, the district court found that the dog sniff was “highly intrusive” for the following reasons. First, “the body and its odors are highly personal.” Noting that dogs “ ‘often engender irrational fear’ ” (quoting Horton, 690 F.2d at 483), the district court further explained that the fact “[t]hat search was sudden and unannounced add[ed] to its potentially distressing, and thus invasive, character.” In addition, the “search was completely involuntary.” Thus, we conclude that the *1268Quincy High School students’ privacy interests were not minimal.
Having considered the students’ privacy interests, we turn to the government’s interest in conducting such a search. There can be no dispute that deterring drug use by students is an important-if not a compelling-governmental interest. See Vernonia, 515 U.S. at 661, 115 S.Ct. 2386. But the record here does not disclose that there was any drug crisis or even a drug problem at Quincy High in May 1996.11 Cf. id. at 662-65, 115 S.Ct. 2386 (suspicion-less search held reasonable because school was suffering an immediate drug crisis). In the absence of a drug problem or crisis at Quincy High, the government’s important interest in deterring student drug use would not have been “ ‘placed in jeopardy by a requirement of. individualized suspicion.’” Chandler, 520 U.S. at 314, 117 S.Ct. 1295 (quoting Skinner, 489 U.S. at 624, 109 S.Ct. 1402). We therefore conclude that the random and suspicionless dog sniff search of B.C. was unreasonable in the circumstances. See id. (quotation omitted); see also T.L.O., 469 U.S. at 341, 105 S.Ct. 733 (“reasonableness, under all of the circumstances,” is the test for the legality of a search conducted by school officials).
B.
Having determined that B.C. has alleged facts which, if true, would constitute an unreasonable search in violation of his Fourth Amendment right, we proceed to determine whether defendants are entitled to a qualified immunity defense. “Government officials are given qualified immunity from civil liability under § 1983 ‘insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.’ ” Jensen, 145 F.3d at 1085 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)).
A right is “clearly established” if “the contours of [that] right [are] sufficiently clear that a reasonable official would understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987). “To show that the right in question here was clearly established, [plaintiff] need not establish that [defendants’] ‘behavior had been previously declared unconstitutional, only that the unlawfulness was apparent in light of preexisting law.’ ” Jensen, 145 F.3d at 1085 (quoting Blueford v. Prunty, 108 F.3d 251, 254 (9th Cir.1997)). “If the only reasonable conclusion from binding authority [was] that the disputed right existed, even if no case had specifically so declared, [defendants] would be on notice of the right and [they] would not be qualifiedly immune if they acted to offend it.” Blueford, 108 F.3d at 255.
When the dog sniff in this case occurred, it was not clearly established that the use of dogs to sniff students in a school setting constituted a search. As such, the unlawfulness of defendants’ conduct “in light of preexisting law,” was not “apparent.” Jensen, 145 F.3d at 1085-86 (citing Harris v. Roderick, 126 F.3d 1189, 1201 (9th Cir.1997), cert denied sub nom. Smith v. Harris, — U.S. —, 118 S.Ct. 1051, 140 L.Ed.2d 114 (1998)). Therefore, each of defendants could “have believed that [his] conduct was lawful.” Id. at 1086. Accordingly, we conclude that all defendants in their individual capacities are entitled to qualified immunity from B.C.’s claims for money damages.
*1269VI.
The district court dismissed B.C.’s claim that defendants subjected him to an unreasonable seizure of his person while the dog sniffed the classroom.12 The relevant facts are again undisputed. The teachers at Quincy received a note from Vice Principal Barrera informing them that a drug-sniffing dog would be on campus, and instructing them to “try and keep students in their classes.” B.C. asked his teacher whether he could leave the room, and his teacher told him that she had been instructed not to allow students to leave the classroom. After exiting the classroom, students were directed to stand beneath a covered snack bar forty feet from the classroom. Vice Principal Barrera did not allow B.C. to leave the area when B.C. sought to do so.
We' have said that “a student is required to be on school premises, subject to the direction of school authorities, during the course of the sehoolday.” Smith v. McGlothlin, 119 F.3d 786, 788 (9th Cir.1997). In the circumstances of this case, we conclude that directing students to a covered snack bar area for five to ten minutes during an unquestionably legitimate dog sniff of the students’ classroom is not a seizure within the meaning of the Fourth Amendment. “[A] degree of supervision and control that could not be exercised over free adults” is permissible in the school context. Vernonia, 515 U.S. at 655-56, 115 S.Ct. 2386. The district court properly denied B.C.’s motion for summary judgment on the issue whether he suffered a seizure of his person.
The district court also ruled that B.C. suffered no seizure of his property during the search of the classroom. We agree. B.C. admits that he left none of his belongings in the room. Accordingly, there was no seizure of his property.
VII.
We affirm the district court’s dismissal of B.C.’s individual and class claims for injunctive relief for lack of standing; affirm the district court’s grant of summary judgment in favor of the school officials based on the Eleventh Amendment; affirm the district court’s grant of summary judgment in favor of the Sheriffs Department officials on the ground that B.C. has demonstrated no unconstitutional custom or policy; affirm the district court’s grant of summary judgment in favor of all individual defendants on the search issue on the basis of qualified immunity; and affirm the district court’s grant of summary judgment in favor of all individual defendants on the seizure issues on the ground that B.C. suffered no unreasonable seizure of his person or his property.
AFFIRMED.

. Plaintiff also asserted a civil rights claim under California law, and claims for false imprisonment and spoliation of evidence.


. Plaintiff sued each person in both their individual and official capacities.


. We need not review the district court’s denial of plaintiff's cross-motion for summary judgment because we affirm the district court’s grant of summary judgment for all defendants on all claims. For the same reason, we need not review the question whether the district court erroneously denied B.C.’s motion for class certification.
B.C. states that his claims and the claims of the putative class "are the same.” See Fed. R.Civ.P. 23(a)(3) (requiring that "the claims or defenses of the representative parties [be] typical of the claims or defenses of the class”). As such, the success of the class claims for money damages depends on the success of B.C.’s individual claims.


.B.C. sought to enjoin the school and sheriff's department officials "from conducting arbitrary and non-particularized ‘sniff-searches' of him and any other student in the Plumas Unified School District.”


. The district court considered the parties' cross motions for summary judgment and concluded that "plaintiffs expectation of bodily privacy was reasonable and that its invasion through the device of a dog’s sniffing constituted a search.” In support of this ruling, the district court stated that "[i]t seems obvious that the degree of intrusion which occurs from having one’s body subjected to examination by a dog is far greater than that which occurs upon the sniffing of unattended belongings,” and that "having one’s body examined in this manner is sufficiently ’embarrassing’ that it can be distinguished from the circumstance in [United States v. Place, 462 U.S. 696, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983),] where unattended luggage was sniffed.”


. The concurring opinion states that Beale does not cite Horton with approval. We disagree. We believe that a fair reading of Beale indicates that our court looked favorably on Horton when we cited that case for its holding that the use of dogs to sniff students was a search and when we cited other authorities that support the Fifth Circuit's holding. See Beale, 736 F.2d at 1291 n. 1. After citing Horton in Beale, we referred to a Michigan Law Review article for the proposition that “the very act of being subjected to a body sniff by a German Shepherd may be offensive at best and harrowing at worst to the innocent sniffee.” Id. Finally, we cited Justice Brennan’s dissent from the Supreme Court’s failure to grant certiorari in Doe v. Renfrow, 631 F.2d 91 (7th Cir.1980) (per curiam). We cited Justice Brennan's dissent for his recognition “that cases allowing dog sniffs ‘involved the sniffing of inanimate and unattended objects.' " Beale, 736 F.2d at 1291 n. 2 (quoting Doe v. Renfrow, 451 U.S. at 1026 n. 4, 101 S.Ct. 3015 (Brennan, J., dissenting from denial of certiorari)).


. The concurring opinion believes that Horton is inapposite because the dog in Horton put its nose “up against” one or more of the students. See Horton, 690 F.2d at 479. But “the reach of the Fourth Amendment cannot turn on the presence or absence of a physical intrusion.” Katz v. United States, 389 U.S. 347, 353, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).


. Four of the Seventh Circuit's then eight judges wrote separate dissents from the court's failure to rehear the case en banc. See 631 F.2d at 93-95 (Fairchild, C.J., and Swygert, Wood, and Cudahy, JJ., dissenting from denial of rehearing en banc).


. We note that Vemonia involved the mandatory drug testing of extracurricular athletes. The Court explained that "[Ilegitímate privacy expectations are even less with regard to student athletes” for two reasons. 515 U.S. at 657. First, participation in extracurricular athletics requires changing and showering in locker rooms which "are not notable for the privacy they afford.” Id. Second, "students who voluntarily participate in school athletics have reason to expect intrusions upon normal rights and privileges, including privacy.” Id. In contrast, the search in this case took place in a classroom where students were engaged in compulsory, educational activities.


. The district court, in assessing the "drug problem” at Quincy High, observed that "there [was] little evidence of a crisis, and no indication that a suspicion-based regime [had] proven ineffectual.” These facts are in sharp contrast to those of Vernonia, where drug use at the school had sharply increased, and where students were "speakfing] out about their attraction to the drug culture, and ... boastfing] that there was nothing that the school could do about it.” 515 U.S. at 648, 115 S.Ct. 2386.


. B.C. does not contend that the dog sniff of the inside of the unoccupied classroom was a search.